DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of the embodiment according to figure 12 in the reply filed on 12/21/2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Moriya (2014/0218430) in view of Saitoh et al. (8,382,241).

 	Regarding claim 1, Moriya teaches an inkjet recording apparatus comprising: 
 	a recording head (fig. 1, item 5) having a plurality of nozzles (fig. 5, items 104) that eject ink; 
 	a control unit (fig. 8, item 501) that causes the recording head to execute flushing to eject the ink at a timing different from timing that contributes to image formation on a recording medium (see fig. 12); 

 	an ejection detection unit (fig. 5, item 81) that detects the presence or absence of ejection of the ink from each nozzle ([0055]-[0056]); 
 	wherein the flushing includes: 
 	a first flushing (fig. 12, perform flushing/defective nozzle detection) that causes the recording head to eject the ink at a timing when the inter-image portions face the recording head due to traveling of the continuous medium ([0160]-[0161]); and 
 	a second flushing (fig. 13, perform flushing on defective nozzle) that causes the recording head to eject the ink at timing at which the continuous medium faces the recording head (see fig 15); and 
 	the control unit, when causing the recording head to execute the first flushing, determines, based on a detection result of the ejection detection unit, the presence or absence of a non-ejecting nozzle in which the ink is not ejected (fig. 12, YES at ANY DEFECTIVE NOZZLE), and based on the determination result of the presence or absence of the non-ejecting nozzle, selects either to perform the second flushing or not to perform the second flushing as subsequent flushing, and causes the recording head to execute flushing (see figs. 12, 13, Note that when a defective nozzle is detected in figure 12, automatic maintenance is performed in figure 13, whereby a second flushing is executed).
 	Moriya teaches a first flushing, during which the presence of any defective nozzles is detected, and wherein, based on the detection of at least one defective 
	Saitoh teaches an endless belt with openings through which ink is flushed between pages of print media (Saitoh, see figs. 2, 12). It would have been obvious to apply the first/second flushing technique disclosed by Moriya to the device disclosed by Saitoh because doing so would allow for the detection of defective nozzles and subsequent correction of those nozzles, thereby increasing print quality. 
 	Upon combination of the technique of Moriya with the device of Saitoh, it would have been obvious to one of skill in the art to configure the resultant device so that the first flushing would flush ink into the openings in the belt between consecutive pages, and then, if there was a defective nozzle, the second flushing would take place on the media itself. That is, because the endless belt is constantly moving, there would only be 
	According to MPEP 2114, the manner of operating a device does not distinguish a claimed apparatus from the prior art. Here, it should be noted that there are a number of purely functional limitations that do not bear on the structure of the device. The same rationale is applied to claims 2-8.
	 	Regarding claim 2, Moriya in view of Saitoh teaches the inkjet recording apparatus according to claim 1, wherein in a case where the control unit, based on a detection result of the ejection detection unit, determines there is no non-ejecting nozzle, causes the recording head to execute the first flushing as subsequent flushing without performing the second flushing (Moriya, see figs. 12, Note that if no defective nozzle is determined in the first flushing, the sequence ends, and the next flushing that takes place is automatically the first flushing again during the next defective nozzle detection). 	Regarding claim 3, Moriya in view of Saitoh teaches the inkjet recording apparatus according to claim 1, wherein the control unit, in a case where it is determined that there is a non-ejecting nozzle based on a detection result of the ejection detection unit, causes the recording head to execute the second flushing as 

 	Regarding claim 7, Moriya in view of Saitoh teaches the inkjet recording apparatus according to claim 1, wherein the control unit, in a case where it is determined that there is no non-ejecting nozzle based on a detection result of the ejection detection unit after causing the recording head to execute the second flushing, causes the recording head to execute the first flushing after that (Moriya, see figs. 12, 13, Note that any number of combinations of first and second flushings can be executed based on the frequency of the maintenance routine, the presense of a sheet of media and the presence of the openings).
Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Moriya in view of Saitoh as applied to claim 1 above, and further in view of Fukuda (2012/0194585).
 	Regarding claim 6, Moriya in view of Saitoh teaches the inkjet recording apparatus according to claim 1, wherein the control unit selects either to perform the second flushing or not to perform the second flushing based on a determination result of the presence or absence of the non-ejecting nozzle (Moriya, see figs. 12, 13).
Moriya in view of Saitoh does not teach causing the recording head to execute oscillation of the ink meniscus in each nozzle before causing the recording head to execute flushing. Fukuda teaches this (Fukuda, Abstract, see fig. 8). It would have been obvious to one of ordinary skill in the art at the time of invention to vibrate the meniscus in the nozzles slightly before flushing, as disclosed by Fukuda, in the device disclosed by Moriya in view of Saitoh because doing so would maintain the ink in the vicinity of the nozzle at an appropriate viscosity for the subsequent flushing (Fukuda, [0006]). 
Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Moriya in view of Saitoh as applied to claim 1 above, and further in view of Yamakazi et al. (7,364,254).
 	Regarding claim 8, Moriya in view of Saitoh teaches the inkjet recording apparatus according to claim 1, further comprising an ink receiving unit that receives the ink ejected from the recording head and passed through the opening portion of the conveyor belt when the recording head executes the first flushing (Saitoh, note that there is necessarily such an ink receiving unit underneath the openings). Moriya in view of Saitoh does not teach wherein the ejection detection unit is provided on the ink entry side of the ink receiving unit. Yamakazi teaches an ink receiving unit with an ejection 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853